     Case 2:14-cr-00043-KJM-KJN Document 468 Filed 06/23/20 Page 1 of 1


1
2
3
4
5                             IN THE UNITED STATES DISTRICT COURT
6                          FOR THE EASTERN DISTRICT OF CALIFORNIA
7
8     UNITED STATES OF AMERICA,      ) No. 2:14-cr-00043-KJM-KJN-1
                                     )
9                         Plaintiff, )
10                                   ) ORDER
          vs.                        )
11                                   )
      EDWIN FORREST LUDWIG IV,       )
12                                   )
                         Defendant. )
13
                                     )
14                                   )

15
16                  Pursuant to Local Rule 141(b) and based upon the representation contained in

17   defendant’s Request to Seal, ECF No. 461, the court GRANTS defendant’s request to seal

18   Ex. A to defendant’s emergency motion to reduce sentence, ECF No. 460, pursuant to 18 U.S.C.

19   § 3582(c)(1)(A)(i) to ensure defendant’s medical information is not available on the public docket.

20   The Request to Seal and Ex. A are to be provided to the court and Assistant United States Attorney

21   James R. Connolly.

22          These documents shall remain under seal until further order of the court. The court directs

23   the clerk of court to file Ex. A submitted to the court under seal on the docket.

24          IT IS SO ORDERED.

25   DATED: June 23, 2020.

26
27
28
